Due to the fact that the City of New Orleans and the New Orleans Public Service, Inc., stressed the same defense on the *Page 91 
merits, predicated on a voluminous amount of expert testimony, with such confidence that the defense was well taken and would be sustained, emphasis was not placed upon the nature of the call in warranty. It was only on the application for rehearing that our attention was pointedly called to the distinction between the statutory obligation of the New Orleans Public Service, Inc., and the contractual one. On rehearing, the subject was fully argued and briefed. Now, since that has been done, the court has a clear vision of the issue. I, therefore, concur in the opinion on rehearing.